           Case 3:20-cv-00303-RFB-VCF Document 42 Filed 06/11/20 Page 1 of 3


1    AARON D. FORD
       Attorney General
2    CRAIG A. NEWBY (Bar No. 8591)
      Deputy Solicitor General
3    State of Nevada
     Office of the Attorney General
4    100 North Carson Street
     Carson City, Nevada 89701-4717
5    (775) 684-1100 (phone)
6    (775) 684-1108 (fax)
     Email: CNewby@ag.nv.gov
7
     Attorneys for State Defendants
8

9                          UNITED STATES DISTRICT COURT

10                                    DISTRICT OF NEVADA

11   CALVARY CHAPEL DAYTON VALLEY                   Case No. 3:20-cv-00303-RFB-VCF

12                 Plaintiff,

13                                                     OPPOSITION TO PLAINTIFFS’
     vs.                                              MOTION AND MEMORANDUM IN
14                                                     SUPPORT FOR LEAVE TO FILE
                                                      POST-HEARING SUPPLEMENTAL
15   STEVE SISOLAK, in his official capacity                BRIEF (ECF NO. 41)
     as Governor of Nevada, et al.,
16
                   Defendants.
17

18         The State Defendants respectfully oppose Calvary Chapel Dayton Valley’s

19   (“Calvary”) motion for leave for post-hearing supplemental briefing (ECF No. 41).

20         Defendants understand that that Calvary disagrees with the court’s preliminary

21   decision following Tuesday’s hearing. However, the supplemental brief is a premature

22   motion for reconsideration of the written order forthcoming from the court. Under such

23   circumstances, this court should deny leave for further supplemental briefing.

24         Brief review of the proposed supplement does not raise anything new that would

25   change the court’s preliminary decision.

26         First, the provision of Directive 021 addressing live entertainment events was

27   addressed by the court at Tuesday’s hearing, after being quoted in full in Defendants’

28   opposition.   ECF No. 29 at 6:12-20.       More pictures that Calvary argues demonstrate



                                            Page 1 of 3
           Case 3:20-cv-00303-RFB-VCF Document 42 Filed 06/11/20 Page 2 of 3


1    violation of Directive 021 does not demonstrate a pattern of differential enforcement that
2    may warrant a renewed motion pursuant to the court’s preliminary ruling. 1
3          Second, pictures from the primary election ignore Nevada’s significant efforts to
4    reduce in-person voting in light of COVID-19, including the cooperative effort by the
5    Secretary of State and each county clerk to mail ballots to each active registered voter.
6    See https://www.nvsos.gov/sos/Home/Components/News/News/2823/23 (detailing mail
7    primary plan). The Secretary of State’s mail election efforts withstood multiple court
8    challenges. See Paher, et al. v. Cegavske, et al., Case No. 3:20-cv-00243-MMD-WGC at ECF
9    No. 57 (denying first motion for temporary restraining order) and ECF No. 83 (denying
10   second motion for temporary restraining order); Corona, et al. v. Cegavske, et al., Case No.
11   20 OC 00064 1 B (1st Jud. Dist. Ct. Nev.). Again, these pictures do not show a pattern of
12   differential enforcement warranting a renewed motion pursuant to the court’s preliminary
13   ruling.
14         Third, under the guise of clarifying what it considers to be a facial challenge, Calvary
15   simply seeks to reassert arguments that the court already rejected at Tuesday’s hearing.
16   To the extent Calvary disagrees with the court, it should seek reconsideration or appeal
17   the written decision, rather than coerce an additional round of briefing on a decided issue.
18         Under these circumstances, leave should not be granted for filing a post –hearing
19   supplemental brief.
20         Dated: June 11, 2020.
21                                           AARON D. FORD
                                             Attorney General
22

23                                           By: /s/ Craig A. Newby
                                                 CRAIG A. NEWBY (Bar No. 8591)
24                                               Deputy Solicitor General
                                                 State of Nevada
25                                               Office of the Attorney General
                                                 555 E. Washington Avenue, Suite 3900
                                                 Las Vegas, NV 89101
26

27
           1 As noted in Defendants’ Response to Supplement, regulatory authority over gaming
     establishments lies with the Gaming Commission and it would be inappropriate for
28   Defendants to comment on whether or what discipline may occur premised on these
     pictures. ECF No. 39 at 5:28-28.


                                             Page 2 of 3
          Case 3:20-cv-00303-RFB-VCF Document 42 Filed 06/11/20 Page 3 of 3


1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on this 11th day of June, 2020, I electronically filed the foregoing document,
4    OPPOSITION TO PLAINTIFFS’ MOTION AND MEMORANDUM IN SUPPORT
5    FOR LEAVE TO FILE POST-HEARING SUPPLEMENTAL BRIEF (ECF NO. 41),
6    with the Clerk of the Court by using the CM/ECF system.
7          Participants in the case who are registered CM/ECF users will be served by the
8    CM/ECF system.
9

10                                                 /s/ Kristalei Wolfe
                                                   Kristalei Wolfe
11                                                 State of Nevada,
                                                   Office of the Attorney General
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                             Page 3 of 3
